Schuman, C. J. The petition for rehearing indicates that claimant has .misconstrued the term “agency”, as applied to the Board of Education of the City of Chicago in the Court’s prior opinion. In People vs. Barrett, 382 Ill. 321, the Supreme Court had before it the question of determining the status of the University of Illinois as a corporate entity, and its relation to the State government. The Court, on page 343, said: “It functions solely as an agency of the State for the purpose of the operation and administration of the University for the State. In doing this, it functions as a corporation, separate and distinct from the State, and as a public corporate entity with all the powers enumerated in the applicable statutes, or necessarily incident thereto. It has and can exercise no sovereign powers. It is no part of the State or State government. (Emphasis supplied.)” The Court, on page 347, said: "In the sense that it is a department or branch of the State government, the University of Illinois is not an agency or instrumentality of the State. It is a separate, corporate entity, which functions as a public corporation.” The Court, in its opinion, thought it had made the point clear that the Board of Education was a separate corporate entity functioning as a public corporation, and, in this sense, not acting as an “agent”, but in its own capacity. While it is an agency set up by the State, it is set up as a separate and distinct corporate entity, and functions in conformity with the statute creating it, and not as an agent. The statute provides that the Board of Education is a body politic and corporate, and may sue and be sued in all Courts. It is in the sense that the Board of Education is a corporate entity, and, as such, carries on its functions distinct from the State, that it does not come under Section 8 C of the Court of Claims Law, because, as such, it is not an agent of the State. For the reasons above assigned, the petition for rehearing is denied.